Citation Nr: 0600232	
Decision Date: 01/05/06    Archive Date: 01/19/06

DOCKET NO.  03-06 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Waco, 
Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the veteran's claim of entitlement to service 
connection for a low back disorder. 

2.  Entitlement to service connection for a low back 
disorder. 

3.  Whether new and material evidence has been received to 
reopen the veteran's claim of entitlement to service 
connection for a left hip disorder. 

4.  Entitlement to service connection for a left hip 
disorder. 

5.  Entitlement to service connection for a bilateral foot 
disorder, other than bilateral pes planus with plantar warts. 

6.  Entitlement to service connection for a left leg 
condition.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran had active military service from September 1971 
to June 1979.  He also had additional service in the Naval 
Reserves from 1980 to 1995.  

The claim for service connection for a low back disorder was 
previously denied by the Department of Veterans Affairs (VA) 
in a rating decision of May 1996.  The veteran did not appeal 
that determination within one year of notification therefore; 
as such, the decision became final.  38 U.S.C.A. § 7105 (West 
2002 & Supp. 2005); 38 C.F.R. § 20.302 (2005).  

Service connection for a left hip disorder was previously 
denied by the Board of Veterans' Appeals (hereinafter Board) 
in a decision of December 1996.  

This current matter comes before the Board on appeal from 
rating decisions of the Waco, Texas, Regional Office (RO).  
By a rating action of November 2001, the RO denied the 
veteran's claim of entitlement to service connection for a 
left hip and left leg disorder.  Thereafter, in August 2002, 
the RO confirmed the previous denial of the veteran's claim 
for service connection for a low back disorder; that rating 
action also denied service connection for a left hip and left 
leg condition, and it denied service connection for a 
bilateral foot disorder and left leg pain.  The veteran 
timely perfected his appeal of the above decisions.  

On March 29, 2004, the veteran appeared at the Waco RO and 
testified at a videoconference hearing before the undersigned 
Veterans Law Judge, sitting in Washington, DC.  The veteran 
accepted this hearing in lieu of an in-person hearing.  A 
transcript of the hearing is of record.  At the hearing, the 
veteran submitted additional evidence for which he has 
provided written waiver of RO review under 38 C.F.R. 
§ 20.1304 (2005).  

In September 2004, the Board remanded the case to the RO for 
further evidentiary development.  Following the requested 
development, a supplemental statement of the case (SSOC) was 
issued in July 2005.  

In its November 2001 and August 2002 rating actions, the RO 
denied the claims for service connection for a left hip 
disorder and a low back disorder on the merits without 
considering whether new and material evidence had been 
submitted.  However, the Board must initially determine 
whether new and material evidence has been submitted 
regardless of the RO's actions.  Barnett v. Brown, 83 F.3d 
1380, 1384 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 
167, 171 (1996).  The Board must address the question of new 
and material evidence in the first instance because the issue 
goes to the Board's jurisdiction to reach the underlying 
claim and adjudicate the claim de novo.  See Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 
9 Vet. App. 167, 171 (1996) (applying an identical analysis 
to claims previously and finally denied, whether by the Board 
or the RO).  Only where the Board concludes that new and 
material evidence has been received does it have jurisdiction 
to consider the merits of the claim.  Barnett; Hickson v. 
West, 11 Vet. App. 374, 377 (1998).  In light of the 
favorable decision below, the veteran is not prejudiced by 
the Board's consideration of this question in the first 
instance.  See Jackson v. Principi, 265 F.3d 1366 (2001).  

The issues of entitlement to service connection for a low 
back disorder, service connection for a bilateral foot 
disorder, other than bilateral pes planus with plantar warts, 
and service connection for a left leg disorder are addressed 
in the REMAND portion of the decision below, and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will contact the veteran if additional 
action is required on his part.  


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claims, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claims.  

2.  By a rating action in May 1996, the RO denied the 
veteran's claim of entitlement to service connection for a 
low back disorder; the veteran did not appeal that 
determination, and it became final.  

3.  Evidence added to the record since the May 1996 rating 
decision is new evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the veteran's claim of 
entitlement to service connection for a low back disorder.  

4.  In a December 1996 decision, the Board denied entitlement 
to service connection for arthritis of the left hip.  

5.  Evidence added to the record since the December 1996 
Board decision is not cumulative or redundant of evidence 
previously of record, and bears substantially upon the 
specific matter under consideration, such that it must be 
considered to decide fairly the merits of the claim for 
service connection for a left hip disorder.  

6.  The competent medical evidence of record is in relative 
equipoise as to whether the veteran's current left hip 
disorder, diagnosed as arthritic changes in the left hip, 
developed as a result of his inservice injury.  


CONCLUSIONS OF LAW

1.  Evidence received since the May 1996 RO rating decision, 
denying the veteran's claim of entitlement to service 
connection for a low back disorder, is new and material, and 
the veteran's claim for that benefit is reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.104(a), 3.156(a) (2005).  

2.  The December 1996 Board decision denying service 
connection for arthritis of the left hip is final.  38 
U.S.C.A. § 7104 (West 2002 & Supp. 2005); 38 C.F.R. § 20.1100 
(2005).  

3.  New and material evidence has been received since the 
December 1996 Board decision sufficient to reopen the 
veteran's claim for service connection for arthritis of the 
left hip.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2005); 38 
C.F.R. § 3.156 (effective prior to August 29, 2001).  

4.  With resolution of reasonable doubt in the veteran's 
behalf, the Board finds that a left hip disorder, currently 
diagnosed as arthritic changes in the left hip, was incurred 
in active service.  38 U.S.C.A. §§ 1101, 1110, 1131, 1154(b), 
5103, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303(d), 
3.307, 3.309 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act (VCAA).

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b) (1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

VA satisfied its duty to notify by means of letters dated in 
February 2001 and May 2002 from the agency of original 
jurisdiction (AOJ) to the veteran that were issued prior to 
the initial AOJ decision.  Another letter was issued in 
October 2004.  Those letters informed the veteran of what 
evidence was required to substantiate the claims and of his 
and VA's respective duties for obtaining evidence.  The 
veteran was also asked to submit evidence and/or information 
in his possession to the AOJ.  

In this case, all identified medical records relevant to the 
issues on appeal have been requested or obtained.  VA 
provided the veteran with medical examinations in July 2002 
and February 2005.  The available medical evidence is 
sufficient for an adequate determination of the veteran's 
claims.  Therefore, the Board finds the duty to assist and 
duty to notify provisions of the VCAA have been fulfilled.  


II.  Pertinent Laws, Regulations, and Court Precedents.

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service.  See 38 U.S.C.A. §§ 1110, 
1131 (West 2002 & Supp. 2005); 38 C.F.R. § 3.303 (2005).  
When a disease is first diagnosed after service, service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact incurred during 
the veteran's service, or by evidence that a presumption 
period applied.  See 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
See Pond v. West, 12 Vet. App. 341, 346 (1999); see also Rose 
v. West, 11 Vet. App. 169, 171 (1998).  Alternatively, under 
38 C.F.R. § 3.303(b), service connection may be awarded for a 
"chronic" condition when: (1) a chronic disease manifests 
itself and is identified as such in service (or within the 
presumption period under 38 C.F.R. § 3.307) and the veteran 
presently has the same condition; or (2) a disease manifests 
itself during service (or during the presumptive period), but 
is not identified until later, and there is a showing of 
continuity of related symptomatology after discharge, and 
medical evidence relates that symptomatology to the veteran's 
present condition.  Savage v. Gober, 10 Vet. App. 488, 495-98 
(1997).  

When the Board or the RO has disallowed a claim, it may not 
thereafter be reopened unless new and material evidence is 
submitted.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2005); 38 
C.F.R. § 3.156 (2005).  

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(effective prior to August 29, 2001); see also Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).  

The Board observes that the VCAA appears to have left intact 
the requirement that a claimant must first present new and 
material evidence in order to reopen a previously and finally 
denied claim under 38 U.S.C.A. § 5108 before the Board may 
determine whether the duty to assist is fulfilled and 
proceeding to evaluate the merits of that claim.  It is 
specifically noted that nothing in the Act shall be construed 
to require the Secretary to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in 38 U.S.C.A. § 5108.  38 U.S.C.A. 
§ 5103A (f) (West 2002 & Supp. 2005).  

The Board also acknowledges that the implementing regulations 
modify the definition of new and material evidence and 
provide for assistance to a claimant on claims to reopen.  38 
C.F.R. §§ 3.156(a), 3.159(c).  However, the regulation 
provisions affecting the adjudication of claims to reopen a 
finally decided claim are applicable only to claims received 
on or after August 29, 2001.  66 Fed. Reg. at 45,620.  
Because the veteran's request to reopen the previously denied 
claim of service connection for a left hip disorder was 
received prior to that date, in December 2000, those 
regulatory provisions do not apply.  

With respect to the issue of whether new and material 
evidence has been received to reopen the claim of entitlement 
to service connection for a low back disorder, the veteran 
filed his petition to reopen after August 29, 2001; 
therefore, the Board must apply the revised provisions, 
including insofar as the new definition of what constitutes 
new and material evidence.  

Under the revised 38 C.F.R. § 3.156(a), new evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  

In determining whether new and material evidence has been 
presented, VA must initially decide whether evidence 
submitted since the prior final denial is, in fact, new.  
This analysis is undertaken by comparing newly received 
evidence with the evidence previously of record.  After 
evidence is determined to be new, the next question is 
whether it is material.  The credibility of new evidence is 
assumed for the limited purpose of determining whether it is 
material.  Justus v. Principi, 3 Vet. App. 510 (1992).  


III.  Factual background.

The records indicate that the veteran entered active duty in 
September 1971.  The service medical records indicate that 
the veteran was seen on October 12, 1976, with complaints of 
lower back pain for the past two days.  The impression was 
muscle tension in the right lower quadrant.  

Received in January 1994 were VA progress notes, dated from 
June 1993 through December 1993, which show that the veteran 
received clinical attention and treatment for several 
disabilities, including complaints of neck and back pain with 
a diagnosis of degenerative joint disease.  During a clinical 
visit, the veteran complained of back pain, which he stated 
began while in the Navy; he reported falling off a utility 
pole.  It was noted that the veteran had disc space narrowing 
L5-S1, with mild scoliosis.  The veteran was again seen in 
December 1993 with complaints of low back pain.  It was noted 
that he had degenerative joint disease.  

Received in February 1996 were medical records from the 
United States Army Health Clinic, dated from August 1987 to 
December 1995, which show that the veteran suffered an on the 
job injury to his back in July 1989.  It was noted that he 
was on a ladder and was trying to get away from some loose 
wires when he felt something pull in his hip, lower back and 
on the left side.  The veteran was again seen in September 
1991, at which time he reported that he pulled a muscle while 
opening an overhead door to a shop area.  The pertinent 
diagnosis was lumbosacral strain.  

Received in November 1996 were VA treatment reports, dated 
from June 1994 to July 1996, reflecting treatment for several 
disabilities, including complaints of back and neck pain.  
Received in March 1997 were VA treatment records, dated from 
August 1987 to January 1997, reflecting treatment for several 
disabilities.  During a clinical visit in June 1994, the 
veteran complained of back and neck pain from injuries in 
service.  Additional VA treatment reports were received in 
September 1998, reflecting treatment primarily for unrelated 
disabilities during the period from December 1994 to June 
1998.  

Of record is a statement in support of claim (VA Form 21-
4138), received in December 2000, wherein the veteran 
requested service connection for a left hip and left leg 
condition.  Submitted in support of his claim were VA 
outpatient treatment reports, dated from July 2000 to July 
2001, which show that the veteran received clinical attention 
and treatment for several disabilities, including back pain 
and left hip pain.  

Received in July 2002 were VA outpatient treatment reports, 
dated from January 2000 to July 2002, which show that the 
veteran received clinical attention and treatment for several 
disabilities, including back pain and left hip pain.  During 
a clinical visit in February 2001, the veteran complained of 
pain in the left hip.  He reported having had 2 falls from a 
significant distance off poles.  The veteran related that his 
current problem was more of back pain with radiation into the 
left lower extremity.  The veteran indicated that the pain 
went from his back into his left lateral hip area.  The 
examiner stated that the veteran probably had radiculopathy 
of L5 with all neurological symptoms now resolved, except for 
sensory alteration on the left foot.  The examiner further 
noted that the veteran also had probable arthritis in the 
hips.  

The veteran was afforded a VA examination in July 2002, at 
which time he indicated that he developed low back pain after 
falling off poles and doing heavy equipment lifting at work.  
The veteran indicated that he had intermittent pain in the 
lower back that radiates into the right anterior thigh.  
Following an evaluation of the back, the veteran was 
diagnosed with lumbar sprain, with normal x-rays.  

At his personal hearing in March 2004, the veteran testified 
that all of his claimed conditions were related to inservice 
accidents.  The veteran reported falling off a pole in 1971.  
The veteran explained that he was attempting to set cross 
lines from distribution lines when he slid down a 30 foot 
pole into the dirt; he stated that he landed mostly on his 
left hip side and injured his lower back.  The veteran 
indicated that he suffered another fall in 1976; he stated 
that he was taking down some pole lines when he fell off a 30 
foot pole and injured his back.  The veteran noted that, 
after his fall, he experienced shooting pains down his left 
leg.  The veteran indicated that he did not receive any 
treatment; he was simply told to stay in his quarters and put 
Ben-Gay, Ice, and heat on his back.  The veteran maintained 
that he was subsequently told by a doctor that he had 
suffered a compressed fracture of the left hip and lower 
back.  

Submitted at the hearing was a duplicate service medical 
record dated October 12, 1976, which shows that the veteran 
was seen for complaints of lower back pain for the past two 
days.  The impression was muscle tension left side of the 
lower back.  Also submitted at the hearing was a treatment 
report from Dr. Stephen Ozanne, dated in December 2003, 
indicating that he was evaluating the veteran for his chronic 
low back pain.  Dr. Ozanne noted that he had previously seen 
the veteran in June 1999.  It was reported that the veteran 
first began having problems with his back in the military in 
1971 after an accidental fall from a 30 foot pole; this 
initial injury caused a milder amount of lower back pain with 
minimal interruption of his work ability.  It was noted that 
another injury occurred in 1976, when the veteran again fell 
from a 30 foot pole; at that time, he had a more severe 
episode of lower back pain which kept him off work for six 
weeks.  It was reported that the veteran continued to have 
problems with his back ever since service.  He had various 
degrees of back strain injuries on occasions between 1983 and 
1995, with a specific department of labor injury in July 
1989.  Dr. Ozanne noted that x-ray study of the back revealed 
significant disc space narrowing and degenerative changes at 
L4-5 and L5-S1.  The pertinent diagnosis was lower back pain 
with degenerative disc condition.  

Received in January 2005 were VA medical records, dated from 
April 2002 through June 2004, which show that the veteran 
received clinical attention and treatment for several 
disabilities, including complaints of low back pain and foot 
pain.  An MRI of the lumbar spine, performed in April 2004, 
revealed L4-L5 left paracentral disc herniation with 
resultant lateral recess and neural foraminal stenosis and 
existing nerve root sleeve impingement; and bilateral mild 
neural foraminal stenosis at the L5-S1 disc level.  

The veteran was afforded a VA compensation examination in 
February 2005, at which time it was noted that the veteran 
was in the Navy from 1971 to 1979.  The veteran reported 
that, while working as an electrician, he fell off a pole in 
1971 and 1976, and injured his back.  The veteran indicated 
that he had pain that went from his back down into his left 
leg.  The veteran stated that he did not receive any 
treatment; he was told to "buck-it-up."  The veteran 
related that he continued to experience pain radiating down 
into his left leg.  The veteran indicated that he also 
injured his left hip when he fell off the pole; he currently 
had pain off and on in the left hip.  Following a physical 
examination, the veteran was diagnosed with lumbar spine disc 
disease and arthritic changes in the left hip.  The examiner 
stated that it was his opinion that the veteran's left hip 
pain was probably related to back pain, which was not 
evaluated on this examination.  The examiner also stated that 
the veteran's left hip pain was secondary to a fall from a 
pole, but he was unable to relate it to his pes planus or 
plantar warts.  


IV.  Legal Analysis -- New and Material evidence.

A.  Service connection for a left hip disorder.

As noted above, in December 1996, the Board denied the 
veteran's claim of entitlement to service connection for 
arthritis of the left hip.  That determination was based on a 
finding that there was no evidence that the veteran was 
currently suffering from arthritis of the left hip.  38 
U.S.C.A. § 7104 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 20.1100 (2005).  

The veteran may reopen his claim by submitting new and 
material evidence.  38 C.F.R. § 3.156(a) (2005).  As noted 
above, since the veteran filed his request to reopen the 
claim prior to August 2001, the new regulations regarding 
"new and material evidence" are not applicable.  Therefore, 
in order to reopen this claim, new and material evidence 
means evidence not previously submitted to agency decision 
makers which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  

The Board finds that the newly received medical records are 
both new and material.  In the instant case, the additional 
evidence includes numerous VA treatment records reflecting 
ongoing treatment for chronic left hip pain, and a VA 
progress note, dated in February 2001, in which the examiner 
stated that the veteran probably had arthritis of both hips.  
In addition, following a VA examination in February 2005, the 
veteran was diagnosed with arthritic changes in the left hip.  
Moreover, the VA examiner in February 2005 stated that the 
veteran's left hip pain was secondary to a fall from a pole.  
No such evidence was of record at the time of the prior 
denial in December 1996.  The new medical opinion was not 
previously of record and for the first time suggests the 
possibility that the veteran's left hip disorder developed as 
a result of his fall from a pole in service.  

The new evidence bears directly and substantially upon the 
specific matter under consideration, is neither cumulative 
nor redundant, and when considered in connection with 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  Thus, the additional evidence is new and material.  
Accordingly, the veteran's previously denied claim for 
service connection for a left hip disorder, diagnosed as 
arthritic changes of the left hip, is reopened.  38 U.S.C.A. 
§ 5108 (West 2002 & Supp. 2005); 38 C.F.R. § 3.156 (2005).  

Having reopened the veteran's claim of entitlement to service 
connection for a left hip disorder, it is now incumbent upon 
VA to consider his claim on the merits.  

The Court has consistently held that, under the law cited 
above, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  This principle has been 
repeatedly reaffirmed by the United States Court of Appeals 
for the Federal Circuit, which recently stated that "a 
veteran seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).  

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  Triplette 
v. Principi, 4 Vet. App. 45, 49 (1993), citing Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991).  It is equally clear, 
however, that the resolution of issues which involve medical 
knowledge, such as diagnosis of disability and determination 
of medical etiology, require professional evidence.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge"), aff'd sub nom.  Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  

When all the evidence is assembled, the Board is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether the preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  See 38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102; and 
Gilbert v. Derwinski, 1Vet. App. 49, 55 (1990).  

Upon a review of the evidence, the Board finds that a grant 
of service connection for a left hip disorder, diagnosed as 
arthritic changes in the left hip is warranted in this case.  
The law is clear that when the evidence is in relative 
equipoise as to the merits of an issue, the benefit of the 
doubt in resolving the issue is to be given to the veteran.  
38 U.S.C.A. § 5107(b).  In this case, the record clearly 
indicates that the veteran served on active duty from 1971 to 
1979, and that during this time he was seen for complaints of 
low back pain.  While the records do not show the cause of 
the veteran's low back pain, he has consistently reported 
falling off a 30 foot pole on two occasions during service; 
he also reported falling on his left side and hip.  In fact, 
his DD Form 214 indicates that the veteran's military 
occupational specialty was as a construction electrician.  
The post-service medical evidence includes multiple diagnosis 
of a left hip disorder, which the veteran claimed developed 
as a result of the fall in service.  

Specifically, the post-service medical evidence includes the 
February 2005 VA examination report which, in essence, 
indicates that the veteran reported injuring his left hip 
when he fell off of a pole in 1971 and again in 1976 while 
working as an electrician in service.  At that time, the VA 
examiner concluded that, in the final summary, the veteran's 
left hip pain was secondary to his fall from a pole.  
Therefore, resolving the benefit of the doubt in favor of the 
veteran, the Board finds that the medical evidence and the 
veteran's assertions collectively establish that the 
veteran's currently diagnosed left hip disorder, currently 
diagnosed as arthritic changes in the left hip, cannot be 
disassociated from the his reported fall from a pole during 
active service.  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102.  Considering the evidence, as 
outlined above, and resolving all reasonable doubt in the 
veteran's favor, the Board finds that the criteria for 
service connection for a left hip disorder are met.  

B.  Low back disorder.

As noted above, in May 1996, the RO denied the veteran's 
claim of entitlement to service connection for a low back 
disorder.  That determination was based on the grounds that 
the veteran's single instance of complaint of back pain in 
service was shown to be acute and transitory in nature, with 
neither evidence of continuity or chronicity thereof in 
service nor residuals shown upon separation from service.  It 
was further noted that treatment for back pain during reserve 
service developed as a result of an on-the-job injury in 
1989.  A May 20, 1996 letter notified the veteran of this 
decision and of his appellate rights.  He did not appeal that 
denial within one year.  The veteran filed his current claim 
in April 2002, seeking to reopen his claim of entitlement to 
service connection for a low back disorder.  The law and 
regulations allow for reopening a claim, even if finality has 
attached, if new and material evidence has been submitted.  
38 U.S.C.A. § 5108 (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.156(a) (2005).  

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2005).  

The evidence received after May 1996 is presumed credible for 
the purposes of reopening the veteran's claim unless it is 
inherently false or untrue, or it is beyond the competence of 
the person making the assertion.  Duran v. Brown, 7 Vet. App. 
216, 220 (1995); Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  See also Robinette v. Brown, 8 Vet. App. 69, 75- 76 
(1995).  

The Board finds that the newly received medical records are 
both new and material.  The evidence associated with the 
claims file subsequent to the May 1996 decision includes VA 
treatment reports, a private treatment report from Dr. 
Ozanne, and the veteran's own testimony and assertions.  
Significantly, those records indicate that the veteran has 
been receiving clinical attention for a chronic low back 
pain, currently diagnosed as lumbar spine disc disease.  No 
such evidence was of record at the time of the prior denial 
in August 1985.  In addition, in his December 2003 treatment 
report, Dr. Ozanne suggests that the veteran's chronic back 
disorder is related to his fall in service.  Moreover, in the 
February 2005 VA examination report, the examiner stated that 
the veteran's left hip pain was related to his back pain; he 
proceeded to add that the veteran's left pain was secondary 
to the fall on a pole.  Essentially, the VA examiner suggests 
that the veteran's back disorder is related to the fall from 
a pole in service.  The new medical opinions were not 
previously of record and for the first time suggests that the 
veteran has a chronic low back disorder that may be related 
to a fall in service.  In this regard, the Board finds that 
the record contains new evidence, which raises a reasonable 
possibility of substantiating the veteran's claim.  
Accordingly, the veteran's claim of entitlement to service 
connection for a low back disorder is reopened.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156.  The benefit sought on appeal is 
granted to this extent.  


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for a left hip disorder is 
reopened.  

Service connection for a left hip disorder is granted.  

To the extent the Board has determined that new and material 
evidence has been received to reopen a claim of entitlement 
to service connection for a low back disorder, the appeal as 
to this issue is granted.  


REMAND

As discussed above, pursuant to the VCAA, VA first has a duty 
to notify the veteran and the accredited representative of 
any information and evidence necessary to substantiate 
his/her claims for VA benefits.  See 38 U.S.C.A. §§ 5102, 
5103; 38 C.F.R. § 3.159(b)).  Furthermore, VA has a duty to 
assist the veteran in obtaining evidence necessary to 
substantiate the claim, although the ultimate responsibility 
for furnishing evidence rests with the veteran.  See 38 
U.S.C.A. § 5103A (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.159(c) (2005).  

Having determined that the veteran's claim of entitlement to 
service connection for a low back disorder is reopened, VA 
has a duty to assist the veteran in the development of 
evidence pertinent to his claim under 38 U.S.C.A. § 5107(b).  

Under the VCAA, VA must afford a claimant an examination when 
there is evidence of current disability or symptoms of a 
current disability, evidence that the disability may be 
related to service, and the evidence of record is 
insufficient to decide the claim.  Current medical records 
reflect findings of lower back pain with degenerative disc 
disease of the lumbar spine.  A July 2002 VA examination 
revealed a diagnosis of lumbar sprain with normal x-rays.  In 
a medical statement dated in December 2003, Dr. Stephen 
Ozanne reported that the veteran has had back pain ever since 
he suffered a fall from a pole in service; he reported a 
diagnosis of lower back pain with degenerative disc disease.  
He did not provide an opinion regarding the cause or etiology 
of the veteran's back pain and disc disease.  Moreover, 
following a VA examination in February 2005, the VA examiner 
stated that the veteran's left hip disorder was related to 
the back pain, which was not evaluated during the 
examination.  The veteran's medical history and complaints 
were briefly noted; and, lumbar spine disc disease and 
foraminal were diagnosed, but the examiner failed to provide 
an opinion addressing whether either disorder is 
etiologically related to the veteran's military service.  It 
would appear that medical opinions as to etiology are 
warranted in this case.  


B.  Service connection for a bilateral foot disorder and a 
left leg disorder.

In the September 2004 remand, the Board requested that the 
veteran be examined for an opinion to ascertain the 
likelihood that he had a bilateral foot disorder, other than 
pes planus with plantar warts, and to ascertain the 
relationship, if any, between any bilateral foot disorder and 
left leg disorder to service, or to his service-connected 
bilateral pes planus with plantar warts.  Specifically, 
remand directives stated: "The examiner should offer an 
opinion on the question of whether it is at least as likely 
as not that any current left leg or foot disorder, other than 
pes planus or plantar warts, is related to service.  Complete 
detailed rationale must be given for each opinion that is 
rendered.  The examiner is also requested to render an 
opinion as to whether the veteran's service-connected pes 
planus and plantar warts caused or have aggravated any 
current left hip, left leg, or other foot disorder, if 
found."  

The veteran was examined pursuant to the remand in February 
2005.  The examiner indicated that the veteran's left leg 
pain was not related to his plantar warts or his pes planus.  
The examiner also noted that the veteran had, on examination, 
only mild pes planus.  

However, upon review of the records, the Board notes that an 
April 2003 VA treatment report reflects a diagnosis of 
metatarsalgia, low grade.  Subsequently, the veteran was seen 
in October 2003, at which time he complained of right foot 
pain in the last six months, worse with prolonged walking.  
The assessment was Morton's neuroma.  

In light of the current medical evidence, the Board finds 
that the VA examiner's opinion is nonresponsive to that 
portion of the September 2004 remand seeking an opinion as to 
whether the veteran has a current bilateral foot disorder, 
other than pes planus with plantar warts, and whether any 
foot disorder or left leg disorder is directly related to 
service.  This is a matter that must be addressed in the 
instant case, and requires competent medical evidence.  
Furthermore, a remand by the Board confers on the appellant, 
as a matter of law, the right to compliance with the remand 
orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  
Given the above, the Board has no recourse but to remand the 
case to the RO for completion of the development previously 
sought.  

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to his claims and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC. for the following actions:

1.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
medical care providers, VA and non-VA, 
inpatient and outpatient, who may possess 
additional records referable to treatment 
for foot, low back, and left leg 
problems.  After securing any necessary 
authorization or medical releases, the RO 
should request and associate with the 
claims file legible copies of the 
veteran's complete treatment reports from 
all sources identified whose records have 
not previously been secured.  Regardless 
of the veteran's response, the RO should 
obtain all outstanding VA records of 
treatment.  

2.  Thereafter, the RO should schedule 
the veteran for a VA orthopedic 
examination in order to determine the 
nature and etiology of any present back 
disorder-including degenerative joint 
disease of the lumbar spine.  The claims 
folder, including a copy of this Remand, 
should be made available to the examiners 
for a review of the veteran's pertinent 
medical history prior to his examination.  
All necessary tests and studies should be 
conducted and all clinical findings 
reported in detail.  The examiner is 
specifically asked to provide an opinion 
on whether it is at least as likely as 
not (whether there is a 50 percent 
probability or greater) that any back 
disorder, including degenerative disc 
disease of the lumbar spine, found to be 
present is etiologically related to 
service, including the veteran's falls in 
service.  In this regard, the examiner is 
asked to comment on the treatment report 
from Dr. Stephen Ozanne in December 2003, 
as well as the February 2005 VA 
examiner's opinion.  The rationale for 
all opinions expressed should be based on 
the evidence of record.  

3.  The veteran's claims file should be 
returned (if possible to the VA physician 
who examined the veteran in February 
2005, if not to another VA orthopedic 
specialist who will have an opportunity 
to review the complete file) for a more 
detailed and responsive opinion regarding 
the etiology of the veteran's left leg 
and bilateral foot disorders.  
Specifically, the reviewing physician 
should offer an opinion on the question 
of whether it is at least as likely as 
not that any current left leg or foot 
disorder, other than pes planus or 
plantar warts, is related to service.  
Complete detailed rationale must be given 
for each opinion that is rendered.  

4.  Thereafter, the AMC or RO should 
readjudicate the issues on appeal.  If 
the determination remains unfavorable to 
the veteran in any way, he and his 
representative should be furnished a 
supplemental statement of the case 
(SSOC).  This document should include 
detailed reasons and bases for the 
decision reached.  The veteran and his 
representative should be afforded the 
opportunity to respond thereto.  

After the above actions have been accomplished, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  No action is required 
of the veteran until he receives further notice.  The 
purposes of this REMAND are to further develop the record and 
to the accord the veteran due process of law.  By this 
remand, the Board does not intimate any opinion, either 
factual or legal, as to the ultimate disposition warranted in 
this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


